         Case 14-11987-CSS             Doc 917          Filed 08/08/19      Page 1 of 2




                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE

In re:                                              )      Chapter 11
                                                    )
FCC HOLDINGS, INC., et al.,1                        )      Case No. 14-11987 (CSS)
                                                    )
         Debtors.                                   )      Related Docket No. 907
                                                    )

    NOTICE OF PARTIAL WITHDRAWAL OF TENTH OMNIBUS
 OBJECTION (SUBSTANTIVE) OF THE LIQUIDATING TRUSTEE TO
CLAIMS PURSUANT TO BANKRUPTCY CODE SECTIONS 105 AND 502
   AND RULE 3007 OF THE FEDERAL RULES OF BANKRUPTCY
                       PROCEDURE

                  Clingman & Hanger Management Associates, LLC, the liquidating

trustee for the FCC Holdings, Inc. Liquidation Trust (the “Liquidating Trustee”)

hereby partially withdraws the Tenth Omnibus Objection (Substantive) of the

Liquidating Trustee to Claims Pursuant to Bankruptcy Code Sections 105 and 502

and Rule 3007 of the Federal Rules of Bankruptcy Procedure (Docket No. 907) (the

“Tenth Omnibus Objection”) solely with respect to the following proofs of claim:




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
         tax identification number, are: FCC Holdings, Inc. (6928); Education Training Corporation
         (1478); High-Tech Institute Holdings, Inc. (4629); EduTech Acquisition Corporation (8490);
         and High-Tech Institute, Inc. (3099).
      Case 14-11987-CSS        Doc 917       Filed 08/08/19    Page 2 of 2




               Claimant                                  Claim Number
               Level 3 Communications, LLC                    157

               TW Telecom Inc., an affiliate of                213
               Level 3 Communications, Inc.


              This withdrawal does not affect any other claims included in the

Tenth Omnibus Objection.

Dated: August 8, 2019                             WOMBLE BOND DICKINSON (US)
                                                  LLP

                                                  /s/ Ericka F. Johnson
                                                  Matthew P. Ward (DE Bar No. 4471)
                                                  Ericka F. Johnson (DE Bar No. 5024)
                                                  1313 North Market Street, Suite 1200
                                                  Wilmington, DE 19801
                                                  Telephone: (302) 252-4320
                                                  Facsimile: (302) 252-4330
                                                  E-mail: matthew.ward@wbd-us.com
                                                  E-mail: ericka.johnson@wbd-us.com

                                                  Counsel to the Liquidating Trustee




                                         2
